UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6061


ANTHONY E. VAZQUEZ,

                    Petitioner - Appellant,

             v.

J. RAY ORMOND, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00144-LMB-JFA)


Submitted: June 7, 2019                                           Decided: July 3, 2019


Before KING, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony E. Vazquez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony E. Vazquez, a federal prisoner, appeals the district court’s orders

dismissing his 28 U.S.C. § 2241 (2012) petition and denying reconsideration. The court

determined that Vazquez could not proceed under 28 U.S.C. § 2241 because his petition

did not satisfy the criteria articulated in United States v. Wheeler, 886 F.3d 415, 429 (4th

Cir. 2018), cert. denied, 139 S. Ct. 1318 (2019). We have reviewed the record and find

no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm

the district court’s orders. See Vazquez v. Ormond, No. 1:18-cv-00144-LMB-JFA (E.D.

Va. July 23, 2018; filed Nov. 26, 2018, entered Nov. 27, 2018). We deny a certificate of

appealability as unnecessary. See 28 U.S.C. § 2253(c)(1)(B) (2012); United States v.

McRae, 793 F.3d 392, 400 (4th Cir. 2015). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2